Exhibit 10.23

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into
effective as of September 18, 2015, by and between Creative Realities, Inc., a
Minnesota corporation with its principal place of business at 55 Broadway, 9th
Floor, New York, New York 10006 (the “Company”), and Richard Mills, a resident
of the State of Kentucky (“Executive”).

 

BACKGROUND

 

The Company desires to employ the Executive as its Chief Executive Officer, and
Executive desires to accept such employment. Among other things, this Agreement
provides for base compensation for Executive, a term of employment and severance
payments in certain circumstances.

 

In consideration of the foregoing, the Company and Executive hereby agree as
follows:

 

ARTICLE 1 

EMPLOYMENT

 

1.01     The Company hereby agrees to employ Executive subject to and pursuant
to the terms of this Agreement, and Executive agrees to such employment, as the
Company's Chief Executive Officer, and shall hold such titles under the terms of
this Agreement. The parties anticipate that Executive will initially perform his
services primarily at the Company's executive offices in [vv], but that
Executive shall also travel on business as advisable and at times work remotely,
with the expectation that Executive will use his good faith business judgment to
determine the appropriate locations to effectively perform his services.

 

1.02     Executive shall generally have the authority, responsibilities, and
such duties as are customarily performed by the chief executive officer of a
public company of similar size and industry. Executive shall also render such
additional services and duties within the scope of Executive's experience and
expertise as may be reasonably requested of him from time to time by the Board
of Directors of the Company (the “Board”). Furthermore, the Board may from time
to time in its discretion redefine the duties and responsibilities of Executive
as it determines the needs of the Company require, so long as such duties are
generally consistent with the Executive's title.

 

1.03     Executive shall report to the Board or any committee thereof as the
Board shall direct, and shall generally be subject to the direction, orders, and
advice of the Board.

 

ARTICLE 2 

BEST EFFORTS OF EXECUTIVE

 

2.01     Executive shall use his best efforts, judgment and abilities in the
performance of his duties, services and responsibilities for the Company.

 



 

 

 

2.02     During the term of his employment, Executive shall devote substantially
all of his business time and attention (other than during periods of vacation,
illness or disability) to the business of the Company and its subsidiaries and
affiliates and shall not engage in any substantial activity inconsistent with
the foregoing, whether or not such activity shall be engaged in for pecuniary
gain, unless approved by the Board. Notwithstanding the foregoing, Executive may
manage his personal investments, engage in educational, charitable or other
community activities, continue to satisfy his performance obligations with
regard to Expense Reduction Analysts of Kentucky, LLC and 33 Degree Convenient
Connect, LLC, and business advisory capacities as long as such activities do not
pose an actual or apparent conflict of interest and do not interfere with
Executive's performance of his duties under this Agreement. Executive represents
that any outside professional activities with which he is currently involved or
reasonably expects to become involved do not conflict with the business and
affairs of the Company or interfere with Executive's performance of his duties
hereunder.

 

ARTICLE 3

TERM AND NATURE OF EMPLOYMENT

 

3.01     Executive's employment on the basis described in this Agreement shall
commence September 18, 2015, and shall continue, unless sooner terminated
because of death, disability, or with or without cause (as provided in Article
6), until the two-year anniversary of that date. Neither the Company nor
Executive shall be obligated to extend the term of this Agreement. Nevertheless,
the initial two-year term shall automatically be extended for successive
one-year periods unless the Company or Executive elects not to do so by giving
written notice to the other not less than 90 days prior to the end of the
then-current term.

 

3.02     The terms and conditions of this Agreement may be amended from time to
time with the consent of the Company and Executive. All such amendments shall be
effective when memorialized by a written agreement between the Company and
Executive, following approval by the Board or the Board's Compensation Committee
(the “Committee”). Subject to the qualifications and provisions on Section 6.01,
Executive's employment with the Company shall, after the completion of the first
full year of the initial two-year term of this Agreement, be on an "at will"
basis, meaning that either Executive or the Company may terminate the employment
relationship at any time for any reason or no reason; provided, however, that
Executive may be entitled to certain compensation upon termination to the extent
provided in Section 6.03 below.

 

ARTICLE 4

COMPENSATION AND BENEFITS

 

4.01     During the initial two year term of employment, Executive shall be paid
a base salary at an annualized rate of $270,000 per year (“Base Salary”),
payable in accordance with the Company's established payroll periods, and
reduced by all deductions and withholdings required by law and as otherwise
specified by Executive. The Board or Committee agrees to review Executive's
performance and compensation annually. Executive's Base Salary may be increased
(but not decreased) in the sole discretion of the Board or Committee; provided,
however, that Executive's Base Salary may be reduced in connection with
compensation reductions applied to all other senior executives of the Company.

 



 2 

 

 

4.02     During the term of employment, and in addition to payments of Base
Salary set forth above, the Board may make Executive eligible to participate in
a performance-based cash bonus or equity award plan for senior executives of the
Company, at the levels agreed upon by the Board or Committee, based upon
achievement of individual and/or Company goals established by the Board or
Committee.

 

4.03     During the term of employment, Executive shall be entitled to
participate in employee benefit plans, policies, programs, perquisites and
arrangements, as the same may be provided and amended from time to time, that
are provided generally to similarly situated executive employees of the Company,
to the extent Executive meets the eligibility and other requirements for any
such plan, policy, program, perquisite or arrangement. If Executive elects to
not participate in the same health and dental insurance program of the Company
that is offered to and participated in by the Company's Chief Executive Officer,
if any, then the Company will pay to Executive in cash that portion of the
amount paid by the Company for the health and dental benefits of the Chief
Executive Officer, which is equal to the proportion that Executive's
then-current Base Salary bears to the then-current base salary amount paid to
the Chief Executive Officer.

 

4.04     The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive in carrying out Executive's duties, services, and
responsibilities under this Agreement, subject to Executive's compliance with
generally applicable policies, practices and procedures of the Company (as the
same may be changed from time to time) with respect to reimbursement for, and
submission of expense reports, receipts or similar documentation of, such
expenses.

 

4.05     The Company will grant, effective as of the Grant Date (as defined
below), Executive the right to receive up to 4,951,557 shares of common stock of
the Company (“Common Stock”). The Common Stock issuable under this Section is
referred to as the “Performance Shares.” The “Grant Date” will be the close of
business on date on which the following conditions subsequent (the “Initial
Grant Conditions”) shall have been satisfied: (i) Circle K convenience stores
enters into a written contract with 33 Degrees; (ii) the Company or any of its
subsidiaries (including Conexus World Global) enters into a written contract
with 33 Degrees relating to the installation by 33 Degrees of networks at Circle
K convenience stores; and (iii) the documented and confirmed receipt by 33
Degrees of gross financing proceeds of at least $10 million; provided, however,
that on the Grant Date only 25% of the Performance Shares will be issued/vested,
and the remaining Performance Shares will be issued (or vested) in equal
one-third tranches upon the satisfaction of the following additional conditions:
(x) the successful installation of Company products and services in 1,000 Circle
K store locations involving a gross margin by the Company of at least 20%; (y)
the successful installation of Company products and services in another 1,000
Circle K store locations involving a gross margin by the Company of at least
20%; and (z) the installation of Company products and services in a final 1,000
Circle K store locations involving a gross margin by the Company of at least
20%. The Company and Executive will work together in good faith to facilitate,
further, and document the achievement and satisfaction of the Initial Grant
Conditions and the granting and vesting of the Performance Shares in a manner
that is mutually acceptable to the Company and Executive.

 



 3 

 

 

ARTICLE 5 

VACATION AND LEAVE OF ABSENCE

 

5.01     Executive shall be entitled to 17 business days of paid time off
(“PTO”) for each 12 months of employment, in addition to the Company's normal
holidays. PTO includes sick days in excess of three sick days per calendar year
provided by the Company's current sick leave policy, as well as leaves of
absences and vacations. Unused PTO for any annual period will not be rolled over
into any subsequent year. PTO will be scheduled after taking into account the
Executive's duties and obligations at the Company. PTO and sick leave and all
other leaves of absence will be taken in accordance with the Company's stated
personnel policies and upon agreement of the Board. Upon termination or
expiration of the Executive's employment, Executive shall be entitled to
compensation for any accrued, unused PTO time in accordance with the Company's
PTO policy as of date of termination.

 

ARTICLE 6

TERMINATION

 

6.01     During the initial two-year term, the Company may terminate Executive's
employment at any time, with Cause (as defined in Section 6.07) upon written
notice to Executive; provided, however, that following the completion of the
first full year of the term of this Agreement, the Company may terminate
Executive's employment at any time, with or without Cause, in the event that the
Company the Initial Grant Conditions have not been met. For the purposes of this
Agreement, an election by the Company not to extend employment pursuant to
Section 3.01 shall be deemed a termination without Cause.

 

6.02     Executive's employment will terminate as of the date of the death or
Disability of the Executive. “Disability” shall mean a determination by the
Board that Executive is unable to perform the essential functions of his job
under this Agreement due to illness, injury, or other condition of a physical or
psychological nature, with or without a reasonable accommodation for a period
aggregating to 90 days in any 12-month period. Such determination shall be made
in good faith by the Board, the decision of which shall be conclusive and
binding. For clarity, the essential function of Executive's job specifically
include, but are not limited to, Executive's consistent performance of his
obligations under Sections 1.02, 2.01, and 2.02 of this Agreement.

 

6.03     On any termination of employment, Executive will be entitled to
receive:

 

  (a) Base Salary for services performed through the date of such termination,
payable on a pro-rated basis at the end of the month in which termination
occurs;

 

  (b) accrued and unpaid PTO in accordance with Article 5;

 

  (c) any interest that Executive may have as a terminated employee in the
Company's 401(k) plan or other plans in which he participated, but only as
required or permitted under the terms of such plans;

 



 4 

 

 

  (d) all Performance Shares for which the Initial Grant Conditions (and any
other applicable vesting conditions) have been satisfied, or for which the
Initial Grant Conditions (and any other applicable vesting conditions) become
satisfied within six (6) months after a termination due to Death or Disability,
and

 

  (e) a pro-rated portion of any bonus otherwise due under Section 4.02 above,
provided such payment is consistent with the terms of such bonus plan. Any such
bonus will be pro-rated based upon the number of full months Executive worked in
the calendar year in which any such bonus was earned.

 

If (x) Executive terminates Executive's employment for Good Reason, (y) the
Company terminates Executive's employment without Cause (if permitted under
Article 6), or (z) Executive is an active and full-time employee at the time of
a Change in Control (as defined in Section 6.09) and Executive's employment is
terminated within 12 months after the Change in Control for any reason
(including Good Reason) other than death, Disability or Cause, then, in addition
to the amounts set forth in (a), (b), (c) and (d) above, Executive will be paid
an amount equal to six months of his Base Salary, less customary withholdings;
provided, however, that Executive will be paid an amount equal to 12 months of
his Base Salary, less customary withholdings, if a termination giving rise to
Executive's right to severance payments hereunder occurs after the one-year
anniversary of this Agreement. Such Base Salary will be paid in equal monthly
installments, subject to Article 7 of this Agreement. In addition, if Executive
is eligible to and elects to continue medical coverage from the Company as
provided by law (commonly referred to as COBRA), and continues to pay
Executive's portion of the monthly medical insurance premiums, the Company will
continue to pay the Company's portion of the monthly medical insurance premiums
paid at the time of termination for COBRA coverage for Executive and his
eligible dependents for a period of one year after termination of employment.

 

Upon a termination for any other reason, including a voluntary resignation
without Good Reason or a termination for Cause, Executive will receive only the
amounts set forth in (a), (b) (c) and (d) above.

 

Notwithstanding the foregoing, all pay and benefits to Executive upon
termination will be conditioned on Executive signing and not rescinding a
conventional separation agreement and mutual release in form and substance
acceptable to the Company, which agreement shall include, at a minimum, a full
and general release of all claims (including employment-related claims) to the
greatest extent allowed by applicable law, a covenant not to sue, and an
agreement to be reasonably available for consultation and assistance to the
Company during any period in which severance is paid, and an agreement to return
to the Company all Company property and copies thereof in any form or media.

 

6.04     During the term of his employment and for 12 months after the date of
Executive's termination of employment, (i) Executive shall not, directly or
indirectly, make or publish any disparaging statements (whether written or oral)
regarding the Company or any of its then-affiliated companies or businesses, or
the affiliates, directors, officers, agents, principal shareholders or customers
of any of them and (ii) the Company's directors and officers shall not directly
or indirectly, make or publish any disparaging statements (whether written or
oral) regarding Executive. Information which a Company director or officer or
Executive is required to make or disclose regarding the other to comply with
laws or regulations, or makes in a pleading on the advice of litigation counsel,
and information which a Company director or officer needs to disclose for
legitimate business reasons (for example disclosure to the Company's insurers or
business associates), shall not constitute a disparaging statement.

 



 5 

 

 

6.05     Upon any termination of Executive's employment with the Company,
Executive will immediately return to the Company all equipment, property and
documents of the Company, specifically including all property and documents
containing any Confidential Information (as defined in Section 8.01).

 

6.06     Upon any termination of Executive's employment with the Company,
Executive shall be deemed to have resigned from all other positions he then
holds as an officer, employee or director or other independent contractor of the
Company or any of its subsidiaries or affiliates, unless otherwise agreed by the
Company and Executive in writing, and Executive will execute all documents
reasonably requested of him to confirm such resignations.

 

6.07     Any of the following events shall constitute “Cause”:

 

  (a) any conviction or nolo contendere plea by Executive to a felony, gross
misdemeanor, a misdemeanor involving moral turpitude, or any conduct by
Executive that has or can reasonably be expected to have a detrimental effect on
the Company or its image, or the image or reputation of its management, the
Company's customers, or its employees;

 

  (b) any act of misconduct involving dishonesty which is injurious to the
Company, any willful or gross negligence in the performance of duties, or any
breach of fiduciary or other duty with respect to the Company;

 

  (c) any material breach of this Agreement or of the Company's published or
written rules, codes or polices; provided, however, that such breach shall not
constitute Cause if Executive cures or remedies such breach within 15 days after
written notice to Executive, without material harm or loss to the Company,
unless (i) such breach is part of a pattern of chronic breaches of the same,
which may (but shall not be required to) be evidenced by a report or warning
letter given by the Company to Executive; or (ii) such breach is of a nature
that it is reasonably deemed by the Board not to be curable, including
situations where the Board reasonably determines that harm or loss to the
Company has already occurred or can reasonably be expected to occur and cannot
be eliminated by such cure;

 

  (d) any act of insubordination by Executive; provided, however, an act of
insubordination by Executive shall not constitute Cause if Executive cures or
remedies such insubordination within 15 days after written notice to Executive,
without material harm or loss to the Company, unless (i) such insubordination is
a part of a pattern of chronic insubordination, which may be evidenced by a
report or warning letter given by the Company to Executive; or (ii) such
insubordination is of a nature that it is reasonably deemed by the Board not to
be curable, including situations where the Board reasonably determines that harm
or loss to the Company has already occurred or can reasonably be expected to
occur and cannot be eliminated by such cure;

 



 6 

 

 

  (e) any disclosure of any Company trade secret or Confidential Information
other than for the legitimate business purposes of the Company or as required by
law, or conduct constituting unfair competition with respect to the Company,
including intentionally inducing a party to breach a contract with the Company;
or         (f) a willful violation of federal or state securities laws or
employment laws.

 

In making such determination of Cause, the Board shall act in good faith and
give Executive a reasonably detailed written notice in advance of the
termination. A resolution providing for the termination of Executive's
employment for Cause must be approved by a majority of the members of the Board;
provided, however, that if Executive is a member of the Board, he shall not vote
on the resolution and shall not be deemed to be a member of the Board for
purposes of whether a majority of its members have approved such termination.
Executive's employment shall be deemed terminated for Cause upon the approval by
the Board of a resolution terminating Executive's employment for Cause unless a
later time or date is specified. For purposes of this Agreement, no act or
failure by the Executive shall be considered "willful" if such act is done by
Executive in good faith in the belief that such act is or was lawful and in the
best interest of the Company or one or more of its businesses. In the event of a
termination for Cause, and not withstanding any contrary provision otherwise
stated, Executive shall receive only those amounts set forth in Section 6.03(a),
(b), (c) and (d).

 

6.08     Executive may terminate his employment upon 60 days prior written
notice to the Company for Good Reason. For purposes of this Agreement, “Good
Reason” means any of the following events or actions taken by the Company
without Cause, and without circumstances existing that would constitute Cause:

 

  (a) the Company or any of its subsidiaries reduces Executive's Base Salary, or
otherwise changes benefits provided to Executive under compensation and benefit
plans, arrangements, policies and procedures to be as a whole materially less
favorable to Executive, other than reductions in Base Salary permitted under
Section 4.01;

 

  (b) without Executive's express written consent, the Company or any of its
subsidiaries significantly reduces Executive's job authority and responsibility,
except as permitted under Section 1.02;

 

  (c) without Executive's express written consent, the Company or any of its
subsidiaries requires Executive to change the location of Executive's job or
office, to a location more than 50 miles from the location of Executive's job or
office immediately prior to such required change;

  



 7 

 

 



  (d) a successor company fails or refuses to assume the Company's obligations
under this Agreement; or

 

  (e) the Company or any successor company breaches any of the material
provisions of this Agreement.

 

If Executive intends to terminate this Agreement for Good Reason, Executive must
give not less than 60 days prior written notice to the Company of the facts or
events giving rise to Good Reason, and must give such notice within 90 days
following the facts or event alleged to give rise to Good Reason. The Company
shall, within such 60-day notice period, have the right to cure or remedy events
or any action or event constituting “Good Reason” within the meaning of this
Section 6.08. The failure to give such notice shall be deemed a waiver of the
right to terminate this Agreement for Good Reason based on such fact or event.

 

6.09     For purposes of this Agreement, “Change of Control” shall mean any one
of the following:

 

  (a) an acquisition by any individual, entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”), of 50% or more of either: (1) the then-outstanding common stock
of the Company (the “Stock”); or (2) the combined voting power of the Company's
outstanding voting securities, immediately after such acquisition, entitled to
vote generally in the election of directors; provided, however, that the
following acquisitions shall not constitute a Change of Control and shall be
disregarded in determining whether any Change of Control shall have occurred:
(i) any acquisition of Stock or other securities directly from the Company; (ii)
any acquisition of Stock or other securities by the Company or any subsidiary;
(iii) any acquisition of Stock or other securities by the trustee or other
fiduciary of any employee benefit plan or trust sponsored by the Company or any
subsidiary; or (iv) any acquisition of Stock or other securities by any
corporation with respect to which, immediately after such acquisition, more than
50% of the Stock or other securities is beneficially owned by substantially all
of the individuals and entities who were beneficial owners of Stock and other
securities of the Company immediately prior to such acquisition in substantially
similar proportions immediately before and after such acquisition;

 

  (b) approval by the shareholders of the Company of a reorganization, merger,
consolidation, liquidation, dissolution, sale or statutory exchange of Stock
which changes the beneficial ownership of Stock and other securities so that
after the immediately previous owners of 50% of the Stock and other voting
securities do not own 50% of the Stock and other voting securities either
legally or beneficially;

 



 8 

 

 

  (c) the sale, transfer or other disposition of all or substantially all of the
Company's assets in a transaction with a third party, other than in connection
with a joint venture or similar transaction, as reasonably determined by the
Board; or

 

  (d) a merger of the Company with another entity after which the pre-merger
shareholders of the Company own less than 50% of the issued and outstanding
voting securities of the surviving corporation.

 

Notwithstanding the foregoing, a "Change of Control" shall not be deemed to
occur with respect to Executive if the acquisition of a 50% or greater interest
is by a group that includes Executive, nor shall it be deemed to occur if at
least 50% of the voting securities of the Company owned before the occurrence
are beneficially owned subsequent to the occurrence by a group that includes
Executive.

 

6.10     The provisions of Sections 6.04, 6.05 and 6.06 shall survive the
termination of this Agreement.

 

ARTICLE 7 

SEVERANCE PAYMENT

LIMITATIONS UNDER CODE SECTION 409A

 

7.01     Notwithstanding any other provision of this Agreement, the Company and
Executive intend that any payments, benefits or other provisions applicable to
this Agreement comply with the payout and other limitations and restrictions
imposed under Section 409A of the Internal Revenue Code (“Section 409A”), as
clarified or modified by guidance from the U.S. Department of Treasury or the
Internal Revenue Service—in each case if and to the extent Section 409A is
otherwise applicable to this Agreement and such compliance is necessary to avoid
the penalties otherwise imposed under Section 409A. In this regard, the Company
and Executive agree that the payments, benefits and other provisions applicable
to this Agreement, and the terms of any deferral and other rights regarding this
Agreement, shall be deemed modified if and to the extent necessary to comply
with the payout and other limitations and restrictions imposed under Section
409A, as clarified or supplemented by guidance from the U.S. Department of
Treasury or the Internal Revenue Service—in each case if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid the penalties otherwise imposed under Section 409A.

 

7.02     The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes, and other amounts required by
applicable law to be withheld by the Company.

 

7.03     The provisions of this Article 7 will be deemed to survive the
termination of this Agreement for the purposes of satisfying the obligations of
the Company and Executive hereunder.

 

7.04     Notwithstanding any provision in this Agreement to the contrary, the
total severance benefit payable to the Executive during the first six months
following the Executive's termination of employment shall not exceed the lesser
of two times the Executive's annual compensation or the amount specified in
Section 409A. Any amounts that cannot be paid because of this limitation shall
be paid in a lump sum on the first day of the seventh month following the
Executive's termination of employment. The remaining amount shall be paid in
installments for the duration of the non-compete period. Notwithstanding the
above, if Executive terminates employment for Good Reason, and such termination
of employment does not constitute an "involuntary termination of employment"
under Section 409A, then no payment shall be made until the first day of the
seventh month following the Executive's termination of employment. Any amounts
that cannot be paid because of this limitation shall be paid in a lump sum on
the first day of the seventh month following Executive's termination of
employment.

 



 9 

 

 

ARTICLE 8 

NONDISCLOSURE AND INVENTIONS

 

8.01     Except as permitted or directed by the Company or as may be required in
the proper discharge of Executive's employment hereunder, Executive shall not,
during his employment or at any time thereafter, divulge, furnish or make
accessible to anyone or use in any way any Confidential Information.
“Confidential Information” means any information or compilation of information
regarding the Company or its subsidiaries or affiliates that the Executive
learns or develops during the course of his/her employment that is not generally
known by persons outside the Company (whether or not conceived, originated,
discovered, or developed in whole or in part by Executive). “Confidential
Information” includes but is not limited to the following types of information
and other information of a similar nature (whether or not reduced to writing),
all of which Executive agrees constitutes the valuable trade secrets: research,
designs, development, know how, computer programs and processes, marketing plans
and techniques, existing and contemplated products and services, potential and
actual customer and product names and related information, prices, sales,
inventory, personnel, computer programs and related documentation, technical and
strategic plans, and finances. “Confidential Information” also includes any
information of the foregoing nature that the Company treats as proprietary or
designates as Confidential Information, whether or not owned or developed by the
Company. “Confidential Information” does not include information that (a) is or
becomes generally available to the public through no fault of Executive, (b) was
known to Executive prior to its disclosure by the Company, as demonstrated by
files in existence at the time of the disclosure, (c) becomes known to
Executive, without restriction, from a source other than the Company, without
breach of this Agreement by Executive and otherwise not in violation of the
Company's rights, or (d) is explicitly approved for release by written
authorization of the Company.

 

8.02     Executive acknowledges and agrees that all inventions, innovations,
improvements, developments, methods, designs, trade secrets, analyses, drawings,
reports and all similar related information (whether or not patentable) which
relate to the Company's or any of its subsidiaries' actual or anticipated
business, research and development or existing products or services and which
are conceived, developed or made by Executive while employed by the Company or
any of its subsidiaries (“Work Product”) belong to the Company or such
subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company's expense, perform all actions reasonably requested by the
Board (whether during or after employment by the Company) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments). For purposes of this Agreement, any
Work Product or other discoveries relating to the business of the Company or any
subsidiaries on which Executive files or claims a copyright or files a patent
application, during the Term of this Agreement, shall be presumed to be Work
Product conceived or developed by Executive in whole or in part during the term
of his employment with the Company, subject to proof to the contrary by good
faith, written and duly corroborated records establishing that such Work Product
was conceived and made following termination of employment.

 



 10 

 

 

Notwithstanding the foregoing, the Company advises Executive, and Executive
understands and agrees, that the foregoing does not apply to inventions or other
discoveries for which no equipment, supplies, facility or trade secret
information of the Company was used and that was developed entirely on
Executive's own time, and (a) that does not relate (i) directly to the Company's
business or (ii) to the Company's actual or demonstrably anticipated business
research or development, or (b) that does not result from any work performed by
Executive for the Company.

 

8.03     In the event of a breach or threatened breach by Executive of the
provisions of this Article 8, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly disclosing, disseminating,
lecturing upon, publishing or using such confidential, trade secret or
proprietary information (whether in whole or in part) and restraining Executive
from rendering any services or participating with any person, firm, corporation,
association or other entity to whom such knowledge or information (whether in
whole or in part) has been disclosed, without the posting of a bond or other
security. Nothing herein shall be construed as prohibiting the Company from
pursuing any other equitable or legal remedies available to it for such breach
or threatened breach, including the recovery of damages from Executive.

 

8.04     Executive agrees that all notes, data, reference materials, documents,
business plans, business and financial records, computer programs, and other
materials that in any way incorporate, embody, or reflect any of the
Confidential Information, whether prepared by Executive or others, are the
exclusive property of the Company, and Executive agrees to forthwith deliver to
the Company all such materials, including all copies or memorializations
thereof, in Executive's possession or control, whenever requested to do so by
the Company, and in any event, upon termination of Executive's employment with
the Company.

 

8.05     The Executive understands and agrees that any violation of this Article
8 while employed by the Company may result in immediate disciplinary action by
the Company, including termination of employment for Cause.

 

8.06     The provisions of this Article 8 shall survive termination of this
Agreement indefinitely.

 



 11 

 

 

ARTICLE 9

NON-COMPETITION, NON-INTERFERENCE AND NON-SOLICITATION

 

9.01     In further consideration of the compensation and benefits that have
been provided to Executive and will be provided to Executive hereunder,
Executive acknowledges that in the course of his employment with the Company he
will become familiar with Confidential Information and that his services have
been and will be of a special, unique and extraordinary value to the Company,
and therefore, Executive agrees that, during the period of his employment, and
for a period of one year following the termination of Executive's employment
with the Company, he shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, or in any
manner engage in any business competing with the business of the Company, its
subsidiaries or affiliates, as defined below, and as such businesses exist or
are developing during the period of his employment, within any geographical area
in which the Company or its subsidiaries or affiliates engage or have defined
plans to engage in such businesses. Nothing herein shall prevent Executive from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no
participation in the business of such corporation nor from continuing to satisfy
his performance obligations with regard to Expense Reduction Analysts of
Kentucky, LLC and 33 Degree Convenient Connect, LLC. For the purposes of this
Agreement, "business" or "business of the Company" means, with respect to and
including the Company and its subsidiaries or affiliates, the design,
development, marketing and sale of digital signage products and solutions,
excluding those companies specifically identified in this Section.

 

9.02     Executive agrees that during the term of his employment and for a
period of one year after the termination of Executive's employment he will not
directly or indirectly (i) in any way interfere or attempt to interfere with the
Company's relationships with any of its current or potential customers, vendors,
investors, business partners, or (ii) employ or attempt to employ any of the
Company's employees, including those who were employees at the Company during
the 12 months prior to Employee's termination at the Company, on behalf of any
other entity, whether or not such entity competes with the Company.

 

9.03     Executive agrees that breach by him of the provisions of this Article 9
will cause the Company irreparable harm that is not fully remedied by monetary
damages. In the event of a breach or threatened breach by Executive of the
provisions of this Article 9, the Company shall be entitled to an injunction
restraining Executive from directly or indirectly competing or recruiting as
prohibited herein, without posting a bond or other security, and, if the Company
is successful in establishing a breach, to its reasonable attorneys' fees and
costs, all to the greatest extent permitted by law. Nothing herein shall be
construed as prohibiting the Company from pursuing any other equitable or legal
remedies available to it for such breach or threatened breach, including the
recovery of damages from Executive.

 

9.04     Executive understands and agrees that any violation of this Article 9
while employed by the Company may result in immediate disciplinary action by the
Company, including termination of employment for Cause.

 



 12 

 

 

9.05     Executive acknowledges that the covenants in this Article 9 have been
conditions of, and were incidents to, his initial employment, and that these
covenants are supported by additional and adequate consideration and are fully
enforceable in accordance with their terms.

 

9.06     The obligations contained in this Article 9 shall survive the
termination of this Agreement as described in this Article 9.

 

ARTICLE 10

GENERAL PROVISIONS

 

10.01     This Agreement shall be governed and construed according to the laws
of the State of New York without regard to conflicts-of-law provisions. The
Company and Executive agree that if any action is brought pursuant to this
Agreement that is not otherwise required to be resolved by arbitration pursuant
to Section 10.06, such dispute shall be resolved only in the federal or state
courts located in New York, New York, and each party hereto unconditionally (a)
submits for itself in any proceeding relating to this Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the such courts, and agrees that all claims in respect to any
such proceeding shall be heard and determined in such state courts or, to the
extent permitted by law, in such federal courts, (b) consents that any such
proceeding may and shall be brought in such courts and waives any objection that
it may now or thereafter have to the venue or jurisdiction of any such
proceeding in any such court or that such proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; (c) waives all
right to trial by jury in any proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement, or its performance
under or the enforcement of this Agreement; (d) agrees that service of process
in any such proceeding may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 10.08; and
(e) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of New
York.

 

10.02     This Agreement is personal to Executive and Executive may not assign
or transfer any part of his rights or duties hereunder, or any compensation due
to him hereunder, to any other person or entity. This Agreement may be assigned
by the Company. The Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, of all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company's obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place. In
such event, the term "Company," as used in this Agreement, shall mean the
Company as defined above and any successor or assignee to its business or assets
that by reason hereof becomes bound by the terms and provisions of this
Agreement.

 

10.03     The waiver by the Company of the breach or nonperformance of any
provision of this Agreement by Executive will not operate or be construed as a
waiver of any future breach or nonperformance under any such provision or any
other provision of this Agreement or any similar agreement with any other
Executive.

 



 13 

 

 

10.04     This Agreement supersedes, revokes and replaces any and all prior oral
or written understandings, if any, between the parties relating to the subject
matter of this Agreement. The parties agree that this Agreement: (a) is the
entire understanding and agreement between the parties; and (b) is the complete
and exclusive statement of the terms and conditions thereof, and there are no
other written or oral agreements in regard to the subject matter of this
Agreement. Except for modifications described in Section 1.02, 3.01 and 4.01,
this Agreement shall not be changed or modified except by a written document
signed by the parties hereto.

 

10.05     To the extent that any provision of this Agreement shall be determined
to be invalid or unenforceable as written, the validity and enforceability of
the remainder of such provision and of this Agreement shall be unaffected. If
any particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, the Company and Executive specifically authorize the tribunal
making such determination to edit the invalid or unenforceable provision to
allow this Agreement, and the provisions thereof, to be valid and enforceable to
the fullest extent allowed by law or public policy.

 

10.06     Any dispute, claim or controversy arising under this Agreement shall,
at the request of any party hereto be resolved by binding arbitration in New
York, New York, by a single arbitrator selected by the Company and Executive,
with arbitration governed by The United States Arbitration Act (Title 9, U.S.
Code); provided, however, that a dispute, claim or controversy shall be subject
to adjudication by a court in any proceeding against the Company or Executive
involving third parties (in addition to the Company or Executive). Such
arbitrator shall be a disinterested person who is either an attorney, retired
judge or labor relations arbitrator. In the event the Company and Executive are
unable to agree upon such arbitrator, the arbitrator shall, upon petition by
either the Company or Executive, be designated by a court of competent
jurisdiction in accordance with Section 10.01. The arbitrator shall have the
authority to make awards of damages as would any court in New York having
jurisdiction over a dispute between employer and Executive, except that the
arbitrator may not make an award of exemplary damages or consequential damages.
In addition, the Company and Executive agree that all other matters arising out
of Executive's employment relationship with the Company shall be arbitrable,
unless otherwise restricted by law.

 

  (a) In any arbitration proceeding, each party shall pay the fees and expenses
of its or his own legal counsel.

 

  (b) The arbitrator, in his or her discretion, shall award legal fees and
expenses and costs of the arbitration, including the arbitrator's fee, to a
party who substantially prevails in its claims in such proceeding.

 

  (c) Notwithstanding this Section 10.06, in the event of alleged noncompliance
or violation, as the case may be, of Articles 8 or 9 of this Agreement, the
Company may, at its discretion, alternatively apply to a court of competent
jurisdiction for a temporary restraining order, injunctive and/or such other
legal and equitable remedies as may be appropriate.

 

10.07     If any contest or dispute shall arise between the Company and
Executive regarding any provision of this Agreement, and such dispute results in
court proceedings or arbitration, a party that prevails with respect to a claim
brought and pursued in connection with such dispute shall be entitled to recover
its legal fees and expenses reasonably incurred in connection with such dispute.
Such reimbursement shall be made as soon as practicable following the resolution
of the dispute (whether or not appealed) to the extent a party receives
documented evidence of such fees and expenses.

 



 14 

 

 

10.08     For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or sent by certified mail, return receipt
requested, postage prepaid, addressed to Executive at his residence address
appearing on the records of the Company and to the Company at its then-current
executive offices to the attention of the Chief Executive Officer or Board. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.

 

10.09     The provisions of this Article 10 shall survive the termination of
this Agreement, indefinitely.

 

 

*  *  *  *  *  *  *

 



 15 

 

 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement to be effective as of the date first set forth above.

 

  CREATIVE REALITIES, INC.:           John Walpuck   Chief Financial Officer and
Chief Operating Officer       EXECUTIVE:       /s/ Richard Mills   Richard Mills

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page — Executive Employment Agreement

(Richard Mills)

 

 

 

 

